KINROSS GOLD CORPORATION A MINERAL RESOURCE ESTIMATE FOR THE FRUTA DEL NORTE DEPOSIT, CORDILLERA DEL CONDOR PROJECT, ZAMORA-CHINCHIPE PROVINCE, ECUADOR VOLUME 1: REPORT B. TERRENCE HENNESSEY, P.GEO. EUGENE J. PURITCH, P.ENG. RICHARD M. GOWANS, P.ENG. STEPHEN F. LEARY, MAUSIMM NOVEMBER 15, 2007 AMENDED OCTOBER 21, 2008 SUITE 900 - , TORONTO ONTARIO, CANADA M5H 2Y2 Telephone (1) (416) 362-5135Fax (1) (416) 362 5763 TABLE OF CONTENTS Page 1.0 SUMMARY 1 2.0 INTRODUCTION AND TERMS OF REFERENCE 5 3.0 RELIANCE ON OTHER EXPERTS 7 4.0 PROPERTY DESCRIPTION AND LOCATION 8 5.0 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 12 5.1 PHYSIOGRAPHY, VEGETATION AND CLIMATE 12 5.2 ACCESSIBILITY, LOCAL RESOURCES AND INFRASTRUCTURE 13 6.0 HISTORY 15 6.1 EXPLORATION HISTORY 15 6.2 HISTORICAL RESOURCE ESTIMATES 23 7.0 GEOLOGICAL SETTING 23 7.1 GEOLOGICAL CONTEXT OF THE CONDOR PROJECT 23 7.2 PRINCIPAL GEOLOGICAL UNITS IN THE CONDOR PROJECT AREA 25 7.2.1 Hollín Formation (Early Cretaceous) 25 7.2.2 Zamora Batholith (170 to 190 Ma) 28 7.2.3 Fruta Andesite (155 to 157 Ma) 28 7.2.4 Suarez Formation 29 7.2.5 Misahuallí Formation 31 7.3 SINTER AND OTHER SURFICIAL GEOTHERMAL MANIFESTATIONS 33 7.4 STRUCTURAL RELATIONSHIPS 35 7.4.1 Fault Interpretation 35 7.4.2 Fault Fabrics and Relationships to Mineralization 36 7.4.3 The Pull-Apart Basin, Synoptic View 37 8.0 DEPOSIT TYPES 38 8.1 INTRODUCTION 38 8.2 CLASSIFICATION OF EPITHERMAL GOLD-SILVER DEPOSITS 39 9.0 MINERALIZATION 41 9.1 INTRODUCTION 41 9.2 ALTERATION 45 9.3 GEOLOGICAL INTERPRETATION 45 9.3.1 Faulting 46 9.3.2 Lithologies 46 9.3.3 Defining the Mineralized Zones 47 9.3.4 Construction of the Mineralized Envelope 49 i 10.0 EXPLORATION 52 10.1 EXPLORATION AT FDN 53 11.0 DRILLING 55 11.1 DRILLING PROCEDURES 55 11.2 DRILLING RESULTS 55 11.3 SURVEYING 59 12.0 SAMPLING METHOD AND APPROACH 62 12.1 CORE BOX PREPARATION 62 12.2 SAMPLE AND CORE BOX MARK UP 62 12.3 CORE LOGGING 63 12.4 SAMPLE INTERVAL SELECTION 64 12.5 SAMPLING PROCEDURE 64 12.6 BULK DENSITY DETERMINATION 66 12.7 SAMPLE TRANSPORTATION 67 12.8 CONCLUSIONS 67 13.0 SAMPLE PREPARATION, ANALYSES AND SECURITY 67 13.1 SAMPLE PREPARATION 67 13.2 SAMPLE ANALYSIS 69 13.3 SAMPLE SECURITY 71 13.4 CONCLUSIONS 71 14.0 DATA VERIFICATION 71 14.1 AURELIAN QA/QC 71 14.1.1 Blanks 72 14.1.2 Duplicates 73 14.1.3 Analytical Standards 76 14.1.4 Umpire Laboratory QA/QC 81 14.1.5 Screen Metallic Fire Assaying Checks 85 14.1.6 ALS Chemex Laboratory Audits 87 14.1.7 Twin hole 87 14.1.8 Scissor Hole 88 14.1.9 Quarter Core Check Samples 89 14.1.10 Silver by ICP 89 14.1.11 Data Validation 90 14.1.12 Down-hole Survey Instrument QA/QC Checks 91 14.1.13 Collar Survey QA/QC Checks 91 14.2 MICON QA/QC 91 14.2.1 Review of Aurelian QA/QC 91 14.2.2 Review of FDN Core 91 14.2.3 Database Checks 92 14.2.4 Other Data Checks 92 14.3 CONCLUSIONS 95 15.0 ADJACENT PROPERTIES 95 ii 16.0 MINERAL PROCESSING AND METALLURGICAL TESTING 96 16.1 METALLURGICAL SAMPLES 97 16.1.1 Phase 1 Composite Samples 97 16.1.2 Head Analyses of Phase 1 Composite Samples 98 16.1.3 Phase 2 Composite Samples 98 16.1.4 Head Analyses of Phase 2 Composite Sample 99 16.2 MINERALOGY 100 16.2.1 Diagnostic Leaching of Phase 1 Composites 100 16.2.2 Flotation Concentrate Sulphide Speciation 101 16.3 PHASE 1 METALLURGICAL TESTS (SGS 2006) 101 16.3.1 Grinding Tests 101 16.3.2 Gravity Separation Tests 102 16.3.3 Cyanide Leaching Tests 102 16.3.4 Flotation Tests 102 16.3.5 Discussion of Phase 1 Metallurgical Test Results 103 16.4 PHASE 2 METALLURGICAL TESTS (SGS 2007) 104 16.4.1 Phase 2 Confirmatory Metallurgical Tests 105 16.4.2 Phase 2 Refractory Ore Tests 105 16.4.3 Discussion of Phase 2 Metallurgical Test Results 106 17.0 MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES 107 17.1 MINERAL RESOURCE ESTIMATION METHODOLOGY 107 17.1.1 Database 107 17.1.2 Domain Interpretation 110 17.1.3 Rock Type Determination 112 17.1.4 Grade Capping 112 17.1.5 Composites 114 17.1.6 Variography 114 17.1.7 Bulk Density 115 17.1.8 Block Modeling 115 17.2 RESOURCE CLASSIFICATION 116 17.3 MINERAL RESOURCES 116 17.4 CONFIRMATION OF ESTIMATION 119 17.5 RESPONSIBILITY FOR ESTIMATION 120 18.0 OTHER RELEVANT DATA AND INFORMATION 120 19.0 INTERPRETATION AND CONCLUSIONS 120 19.1 INTERPRETATION 120 19.2 CONCLUSIONS 121 19.2.1 The FDN Deposit 121 19.2.2 QA/QC 122 19.2.3 Mineral Resources 122 20.0 RECOMMENDATIONS 123 iii LIST OF TABLES Page Table 1.1 FDN Deposit Inferred Mineral Resources 3 Table 4.1 Condor Project Concession Information 10 Table 8.1 Characteristics of Epithermal Deposit Classes 41 Table 11.1 Drill Hole Results for Holes CP-06-68 to CP-07-139 56 Table 14.1 Samples Submitted for Holes CP-06-49 to CP-07-139 72 Table 14.2 Repeat and Reassays for Holes CP-06-49 to CP-07-139 72 Table 14.3 Aurelian Analytical Standards 77 Table 14.4 Holes with Screen Metallic Fire Assay Checks 85 Table 14.5 Aurelian Quarter Core Check Samples 89 Table 14.6 Micon Check Samples 92 Table 16.1 Phase 1 Metallurgical Test Composite Samples 97 Table 16.2 Phase 1 Composite Sample Chemical Assays 98 Table 16.3 Phase 2 Metallurgical Test Composite Samples 99 Table 16.4 Phase 2 Composite Sample Chemical Assays 99 Table 16.5 Diagnostic Leaching Test Results 100 Table 16.6 Liberation of Sulphides in Rougher Flotation Concentrate Sample 101 Table 16.7 Phase 1 Preliminary Cyanide Leach Test Au and Ag Recoveries 102 Table 16.8 Phase 1 Preliminary Flotation Test Au, Ag and S Recoveries 103 Table 16.9 Phase 1 Preliminary Flotation and Tailings Leach Test Au and Ag Recoveries 103 Table 16.10 Phase 1 Preliminary Flotation Concentrate and Tailings Leach Test Au and Ag Recoveries 103 Table 17.1 Block Model Rock Codes 112 Table 17.2 Grade Capping Values 113 Table 17.3 Inferred 1, ID2 Block Model Interpolation Parameters 115 Table 17.4 Inferred 2, ID2 Block Model Interpolation Parameters 115 Table 17.5 Inferred 3, ID2 Block Model Interpolation Parameters 115 Table 17.6 Grade Block Coding 116 Table 17.7 FDN Deposit Inferred Mineral Resources 117 Table 17.8 FDN Inferred Mineral Resources by Cross Section 118 Table 17.9 Mineral Resource, Sensitivity Analysis to Au Eq Cut-off Grade 119 Table 17.10 Comparison of Capped Assays and Composites to Total Block Model Grade 119 Table 17.11 Comparison of Block and Domain Solid Volumes 120 Table 19.1 FDN Deposit Inferred Mineral Resources 122 iv LIST OF FIGURES Page Figure 4.1 Aurelian Mining Concession Map 9 Figure 4.2 Map of the La Zarza Concession and Nearby Areas 11 Figure 5.1 Aurelian Condor Project, Location and Access Map 14 Figure 6.1 Maps of the Climax IP Anomaly and FDN Location 16 Figure 6.2 Boulder of Chalcedonic Quartz from Small Stream at FDN 19 Figure 6.3 Sketch Section Through FDN, Looking North 20 Figure 6.4 Transporting The Drill Motor Across The Rio Machinaza Near Peñas Camp 21 Figure 6.5 Clast of Colloform, Banded Epithermal Quartz from Within Suarez Conglomerate 22 Figure 6.6 Visible Gold in a Quartz-Carbonate Epithermal Vein 22 Figure 7.1 Shaded Relief and RADARSAT Image of Ecuador 24 Figure 7.2 Regional Geological Map of Southeastern Ecuador 26 Figure 7.3 Geological Map of Fruta del Norte and its Environs 27 Figure 7.4 Outcrop of Jointed Fruta Andesite 29 Figure 7.5 Photograph of Suarez Formation 31 Figure 7.6 Present Day Sinter Terrace and Hot Pool 34 Figure 7.7 Present Day Boiling Mud Pool, Waiotapu, Taupo Volcanic Zone, NZ 35 Figure 7.8 The FDN Discovery Outcrop 36 Figure 7.9 Type Section of the FDN deposit 38 Figure 9.1 Examples of Visible Gold and Epithermal Vein/Breccia Textures at FDN 43 Figure 9.2 View of the FDN Mineralized Envelope and Zone Solids 49 Figure 9.3 West and East Upflow Zones 51 Figure 9.4 Section 9582800N Showing the Interpretation East and West Upflow Zones 52 Figure 11.1 Surveyed Points Used to Create the DTM over FDN 61 Figure 12.1 Example Core Box Photograph 63 Figure 12.2 Core Sampling 66 Figure 14.1 Field Duplicate Assay Results, Gold 74 Figure 14.2 Field Duplicate Assay Results, Silver 74 Figure 14.3 Reject Duplicate Assay Results, Gold 75 Figure 14.4 Reject Duplicate Assay Results, Silver 76 Figure 14.5 Example X-chart From FDN (Au Results) 78 Figure 14.6 Example X-chart From FDN (Ag Results) 79 Figure 14.7 Original vs. Repeat Check Assays for Samples Breaking X-chart Limits, Au 80 Figure 14.8 Original vs. Repeat Check Assays for Samples Breaking X-chart Limits, Ag 80 Figure 14.9 ALS Chemex vs. Inspectorate Services, Au (g/t) 82 Figure 14.10 ALS Chemex vs. SGS, Au (g/t) 83 Figure 14.11 ALS Chemex vs. Inspectorate Services, Ag ppm 83 Figure 14.12 ALS Chemex vs. SGS, Ag ppm 84 Figure 14.13 Check Assays, ALS Chemex (ICP-AES) versus ALS Chemex (AAS), Au (g/t) 84 Figure 14.14 Screen Metallic Check Assays vs. Original Fire Assays 86 Figure 14.15 Coarse vs. Fine Fraction Assays For Screen Metallic Assays 86 Figure 14.16 Comparison of Twin Holes CP-07-132 and 137 88 Figure 14.17 Comparison of Silver Analyses by Fire Assay and ICP 90 v Figure 14.18a Example Probability Plot from the FDN-1 93 Figure 14.18b Example Probability Plot from the FDN-2 94 Figure 14.18c Example Probability Plot from the FDN-3 94 Figure 14.18d Example Probability Plot from the FDN-4 95 Figure 16.1 Weighted Average Diagnostic Leach Test Results 100 Figure 16.2 Comparison of Phase 1 Metallurgical Test Results 104 Figure 17.1 FDN Drill Hole Locations 108 Figure 17.2 FDN 3D Isometric View Showing Drill Holes 109 Figure 17.3 FDN Mineralized Domains 111 APPENDICES Appendix 1 FDN-1 POPULATION STATISTICS Appendix 2 FDN-2 POPULATION STATISTICS Appendix 3 FDN-3 POPULATION STATISTICS Appendix 4 FDN-4 POPULATION STATISTICS Appendix 5 FDN-1 VARIOGRAMS Appendix 6 FDN-2 VARIOGRAMS Appendix 7 FDN-3 VARIOGRAMS Appendix 8 FDN-4 VARIOGRAMS Appendix 9 FDN BLOCK MODEL SECTIONS, GOLD EQUIVALENT GRADE Appendix 10 FDN BLOCK MODEL PLANS, GOLD EQUIVALENT GRADE vi The following report was prepared by Micon International Limited on behalf of Aurelian Resources Inc. (Aurelian) on November 15, 2007 and was filed by Aurelian on SEDAR (www.sedar.com) As of September 30, 2008 Kinross Gold Corporation (Kinross) had acquired all of the issued and outstanding shares of Aurelian pursuant to its friendly takeover bid offer dated July 28, 2008 (as amended by notice of extension dated September 4, 2008 and September 17, 2008). Effective as of the close of business on October 3, 2008 the common shares of Aurelian were delisted from the Toronto Stock Exchange. Kinross has requested that Micon readdress this report to it in order to support its own disclosure. No other changes have been made to this report beyond addressing it to Kinross and re-dating it. 1.0 SUMMARY Aurelian Resources Inc. (Aurelian) has been actively exploring its wholly-owned Cordillera del Condor project (the Condor project) since acquiring it from
